Exhibit 10.1

 

AMENDMENT NO. 1

FIFTH THIRD BANCORP

STOCK OPTION GAIN DEFERRAL PLAN

 

(as adopted effective as of May 20, 2005 by the Compensation Committee

of the Board of Directors of Fifth Third Bancorp)

  1. All terms capitalized herein and not otherwise defined herein or
capitalized in standard usage shall have the meanings ascribed to such terms in
the Plan.

 

  2. From and after the date hereof, no Participant may make any future election
under Article II of the Plan to defer delivery and receipt of Net Shares that
may result from exercises of Stock Options (each, a “Deferral Election”).

 

  3. From and after the date hereof, all Deferral Elections relating to any
Stock Option that has not yet been exercised (each, an “Existing Deferral
Election”), shall terminate and be of no further force or effect such that if,
after the date hereof, any Participant shall exercise a Stock Option that had
been previously subject to an Existing Deferral Election, the Net Shares
resulting from such exercise shall be delivered to the Participant and shall not
be credited to the Participant’s Deferred Stock Unit Account or otherwise
deferred under the Plan.

 

  4. All Deferred Stock Unit Accounts established and maintained under Article
III of the Plan prior to the date hereof shall remain in full force and effect
and amounts credited to such Deferred Stock Unit Accounts prior to the date
hereof shall be maintained and paid as set forth in the Plan.

 

  5. The Plan shall remain in full force and effect except as otherwise modified
hereby.